19-1744
    Knopf v. Esposito



                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 25th day of February, two thousand twenty.

    PRESENT:
                RALPH K. WINTER,
                SUSAN L. CARNEY,
                JOSEPH F. BIANCO,
                      Circuit Judges.
    _____________________________________

    MICHAEL KNOPF and NORMA KNOPF,

                              Plaintiffs-Appellants,

                        v.                                                No. 19-1744

    FRANK M. ESPOSITO, DORSEY &
    WHITNEY LLP, NATHANIEL H. AKERMAN,
    EDWARD STEVEN FELDMAN, and
    MICHAEL HAYDEN SANFORD,

                              Defendants-Appellees.

    _____________________________________

    FOR PLAINTIFFS-APPELLANTS:                                     ERIC W. BERRY, Berry Law
                                                                   PLLC, New York, NY; Gary
                                                                   Greenberg, Esq., New York,
                                                                   NY.

    FOR DEFENDANTS-APPELLEES
    FRANK M. ESPOSITO:                                             FRANK MICHAEL ESPOSITO,
                                                                   ESQ., Esposito Partners,
                                                                   New York, NY.
DORSEY & WHITNEY LLP, NATHANIEL H. AKERMAN: ANTHONY P. BADARACCO,
                                            Nathaniel H. Akerman,
                                            Dorsey & Whitney LLP,
                                            New York, NY.

EDWARD STEVEN FELDMAN:                                                EDWARD STEVEN FELDMAN,
                                                                      ESQ., Feldman & Associates,
                                                                      PLLC, Englewood, NJ.

MICHAEL HAYDEN SANFORD:                                               MICHAEL HAYDEN SANFORD,
                                                                      pro se, New York, NY.

       Appeal from a post-judgment order of the United States District Court for the Southern

District of New York (Cote, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the appeal is DISMISSED as MOOT.

       Appellants Michael Knopf and Norma Knopf (the “Knopfs”) appeal from a post-judgment

order of the United States District Court for the Southern District of New York (Cote, J.) denying

their motion for an indicative ruling under Rule 62.1 of the Federal Rules of Civil Procedure. The

Knopfs sought reconsideration of the District Court’s judgment dismissing their claims under 42

U.S.C. § 1983 that defendants conspired to violate the Knopfs’ constitutional rights. We assume

the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues

on appeal, to which we refer only as necessary to explain our decision to dismiss.

       Rule 62.1 permits a district court that has been divested of jurisdiction by a pending appeal

to issue an “indicative ruling” informing the parties and our Court how it would rule on the merits

of certain motions, including motions for reconsideration made pursuant to Rule 60(b) of the

Federal Rules of Civil Procedure. See Fed. R. Civ. P. 62.1(a); see also Darnell v. Pineiro, 849 F.3d
17, 28 n.7 (2d Cir. 2017). Because, in an order published concurrently with this writing, we vacate

the District Court’s judgment of which the Knopfs sought reconsideration, and we remand for

further proceedings, this appeal is now moot. See Calderon v. Moore, 518 U.S. 149, 150 (1996)


                                                  2
(per curiam) (holding that an appeal becomes moot “when, by virtue of an intervening event, a

court of appeals cannot grant any effectual relief whatever in favor of the appellant” (internal

quotation marks omitted)).

       Accordingly, we DISMISS the appeal as MOOT.

                                            FOR THE COURT:
                                            Catherine O=Hagan Wolfe, Clerk of Court




                                               3